Citation Nr: 1747678	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for enlarged prostate.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bleeding ulcer.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to service connection for poor vision.

7.  Entitlement to service connection for acid reflux.

8.  Entitlement to service connection for low back disorder.

9.  Entitlement to service connection for sleep disturbance.

10.  Entitlement to service connection for PTSD.

11.  Entitlement to service connection for an acquired mental disorder other than PTSD, include depression and dysthymia, to include as secondary to service-connected hearing loss.

12.  Entitlement to non-service-connected pension.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and others


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The Veteran served on active duty from October 1955 to October 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied the benefits sought on appeal.  The RO in Atlanta, Georgia exercises regular jurisdiction of the claims file.

The Veteran's claim for service connection for an acquired mental disorder is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the Board has styled the issues of the case as reflected on the title page.

In May 2017, the Veteran testified at a Board hearing before the undersigned via video conference, with the Veteran sitting at the RO, and the undersigned sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.

In response to a separate claim, a May 2012 rating decision by the Atlanta, GA Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hearing loss and tinnitus and assigned initial ratings of 30 percent and 10 percent, respectively, both effective in January 2012.  The Veteran did not appeal the initial rating or assigned effective date of either claim.  In March 2013, he applied for a total disability rating based on individual unemployability (TDIU), which the AOJ properly treated as a claim for an increased rating for his hearing loss and tinnitus, his only service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2014 rating decision, the AOJ continued the assigned ratings for the hearing loss and tinnitus, and denied a TDIU.  Although the AOJ included these issues in the Statement of the Case (SOC), the Board finds no record in the claims file of a Notice of Disagreement issues related to either issue.  Hence, the Board declines to accept jurisdiction of them.  See 38 C.F.R. § 20.200 (2016).

The undersigned informed the Veteran at the hearing that the issues were not before the Board because the grant of service connection satisfied the original claim.  

The issue of entitlement to service connection for an acquired mental disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence shows that a prostate disorder did not have onset in active service, nor is it otherwise causally connected to active service.

2.  The preponderance of the evidence shows that hypertension did not have onset in active service, nor is it otherwise causally connected to active service.

3.  There is no currently diagnosed ulcer disorder.

4.  The preponderance of the evidence shows that diabetes mellitus did not have onset in active service, nor is it otherwise causally connected to active service.

5.  High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

6.  The preponderance of the evidence shows that there is no currently diagnosed eye disorder or disease other than refractive error.

7.  The preponderance of the evidence shows that gastroesophageal reflux disease (GERD) did not have onset in active service, nor is it otherwise causally connected to active service.

8.  The preponderance of the evidence shows that a low back disorder did not have onset in active service, nor is it otherwise causally connected to active service.

9.  The preponderance of the evidence shows that there is no currently diagnosed sleep disorder.

10.  The preponderance of the evidence shows that there is no current diagnosis of PTSD.

11.  The Veteran did not have wartime service.

CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a prostate disorder, to include benign prostate hypertrophy (BPH) have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The requirements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

3.  The requirements for entitlement to service connection for a bleeding ulcer have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

4.  The requirements for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

5.  The requirements for entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

6.  The requirements for entitlement to service connection for poor vision have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

7.  The requirements for entitlement to service connection for GERD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

8.  The requirements for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

9.  The requirements for entitlement to service connection for sleep disturbance have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.
10.  The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.304(f).

11.  The requirements for entitlement to nonservice-connected pension benefits are not met.  38 C.F.R. §§ 3.1(e), (f), 3.2(e), (f), 3.3.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the May 2011 rating decisions, via a May 2010 letter, VA provided the Veteran with notice.  Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  The Board notes that the Veteran was not afforded a VA examination as part of the development of his claims.  The Board finds no failure to assist, however, as there is sufficient medical evidence of record to decide the claims.  See 38 C.F.R. § 3.159(c)(4).   The Board also notes that one response from the National Personnel Records Center indicated that the Veteran's STRs were fire-related.  The entry also stated, however, that the Veteran's records were moldy and brittle; instead, copies were provided.  (02/28/2011 VBMS-VA Form 21-3101)  Hence, the Board finds that the heightened duty to assist standard has not been triggered. The Veteran has not asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Service Connection

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Arthritis, hypertension, diabetes, and ulcers are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), where a listed chronic disease is involved, an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").
In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 91995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).


Discussion

At the hearing, the majority of the relevant testimony was provided by the Veteran's wife, as he suffers from memory difficulty secondary to dementia.  Nonetheless, to the extent that the Veteran testified, he did not clearly assert that any of his claimed disorders had onset in active service.

Prostate

VA outpatient records reflect that the Veteran's Problem List includes BPH, diabetes mellitus, hypertension,, GERD, and osteoarthritis of the lumbar spine.  (05/03/2010 VBMS-Medical Treatment-Government Facility, p. 1, 8, 11)  The Veteran testified that a private physician diagnosed the disorder in 2002 or 2003.

STRs note that the Veteran was treated for urethritis in July 1956; there is no indication of any involvement of the prostate gland.  On his August 1957 Report of Medical History for his examination at separation, the Veteran denied any chronic history related to his genitourinary system (GU).  In the August 1957 Report of Medical Examination For Separation the Veteran's GU system was assessed as normal.  (05/23/2010 VBMS-STR-Medical Photocopy, p. 6-8)  There are no entries in any of the medical records in the file that the Veteran's BPH either had onset in service or is otherwise causally connected to active service.  Moreover, the lay evidence does not indicate continuity of symptomatology dating back to active service.

Hypertension

The Veteran testified that he had been taking medication for his hypertension for 10 years, and his wife testified that it had been for 15 to 20 years.  (05/18/2017 Hearing Testimony)

Regulations define hypertension for VA purposes.  Specifically, hypertension exists where diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1); see Gill v. Shinseki, 26 Vet. App. 386, 390 (2013) (holding that "the specified number of readings [in § 4.104, DC 7101, Note 1] applies only to the confirmation of the existence of hypertension, as opposed to the level of hypertension necessary for a particular disability rating").

Private treatment records note that the hypertension has been controlled with medication since at least the mid-1990s.  (See 04/04/2011 VBMS-Medical Treatment-Non-Government Facility)  None of these records note entries of a report from the Veteran that hypertension had onset in active service, or that that it causally connected to active service.  There are no entries in the STRs that are related to complaints of high blood pressure.  The Veteran denied any prior history of high blood pressure at his examination at separation, and the examination report reflects that his blood pressure reading was 120/70.  (05/23/2010 VBMS-STR-Medical Photocopy, p. 6-8)

The Board finds that the weight of the evidence is against a finding that hypertension manifested at least to a compensable degree within one year of separation from active service, or that it is otherwise causally connected to active service.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Ulcer/Reflux.

The Veteran testified that he recalled having stomach pain during his service.  His wife testified that the Veteran's first bad attack of reflux was in 2015, but he had symptoms as early as the 1990s.  Private records dated in January 2000 note the Veteran's complaints of stomach cramping and mild pain x two weeks; and in December 2004 he reported a seven-month history of frequent episodes of reflux.  The examiner noted treatment for similar symptoms in September 2004 with medication.  A January 2006 endo revealed a small hiatal hernia and corrosive gastritis.  The Veteran was instructed to elevate the head of his bed, to make dietary changes, and to not lie down for at least 3 to 4 hours after eating.  These records do not note any claim by the Veteran of onset during active service, or that the disorder was connected to active service.  There is no notation of a diagnosis of an ulcer.  (04/04/2011 VBMS-Medical Treatment-Non-Government Facility, p. 95, 134, 145)

There are no entries in the STRs that are related to stomach issues.  At separation the Veteran denied any history of frequent indigestion, stomach or intestinal problems.  The examination report reflects that the Veteran's digestive system and viscera were assessed as normal.  (05/23/2010 VBMS-STR-Medical Photocopy, p. 6-8)  The Board finds that the evidence of record is against a finding that the Veteran's intestinal symptoms, to include GERD, either had onset in active service or that it is causally connected to service.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Diabetes Mellitus.

At his examination for separation, the Veteran denied any history of sugar or albumin in his urine.  The examination report reflects that his urine sample was negative for both.  (05/23/2010 VBMS-STR-Medical Photocopy, p. 6-8)

The Veteran testified at the hearing that his diabetes mellitus was diagnosed at a VA facility around 2005.  VA records dated in September 2007 note that the diagnosis was made in June 2007.  There is no notation that a physician opined that it was causally connected to active service.  (05/03/2010 VBMS-Medical Treatment-Government Facility, p. 11)  The preponderance of the evidence is against a finding that diabetes had onset within one year of service, or that it is otherwise causally connected to active service.  38 C.F.R. §§ 3.303, 3.307)(a), 3.309(a).
Poor Vision.

On his vision issues, the Veteran testified that he had night vision problems in service, and that he had cataracts removed in 1990.  There are no entries in the STRs related to vision problems.  At separation, the Veteran indicated that he had never worn glasses, and the examination report notes that his visual acuity was 20/30 in the right eye, and 20/20 in the left, and that the Veteran's eyes were assessed as normal.  (05/23/2010 VBMS-STR-Medical Photocopy, p. 6-8)  Private records dated in December 1998 note a traumatic cataract not otherwise specified (NOS) of the right eye and an extraction.  They also note an instance of an acute visual field cut in July 2007.  Again, there are no notation by a medical professional of any causal connection with active service.  (04/04/2011 VBMS-Medical Treatment-Non-Government Facility, p. 8, 22)  VA outpatient records note an assessment in September 2013 of pseudophakic and refractive error in both eyes.  (12/02/2013 VBMS-CAPRI, 2nd Entry, p. 16)  Refractive error is a developmental defect for which service connection is not available.  38 C.F.R. § 3.303(c).  Thus, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

Low Back.

The Veteran implied in his hearing testimony that he had parachute training during his active service, and his wife testified as such.  Neither, however, asserted that there was a claimed injury due to parachute training, but that the Veteran had complaints of back pain for over 20 years.  The Veteran's military personnel records do not note his attendance at Jump School, nor does his DD Form 214 note award of a Parachute Badge.  Both note that his  MOS was military policeman.  (05/23/2010 VBMS-STR-Medical Photocopy, p. 27-29)  There are no entries in the STRs related to back complaints or symptoms.  The Medical History Form used in the mid-1950s did not specifically inquire of back pain or recurrent back pain, but it did ask if a back brace or support had ever been worn, which the Veteran denied.  The examination report reflects that the Veteran's spine was assessed as normal at separation.  Id., p. 6-8.  Private records note the Veteran's complaints of low back pain back as far as 1997.  In July 1999 the assessment was a herniated disc at L5-S1.  In July 1998, X-rays were read as having revealed degenerative joint and disc disease.  These records do not note any report by the Veteran that his symptoms had existed since military service; that lumbar spine arthritis manifested at least to a compensable degree within one year of separation from service; or, that the disorder was otherwise connected to active service.  (04/04/2011 VBMS-Medical Treatment-Non-Government Facility, p. 6, 269)  In light of these facts, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Sleep Disorder.

The Veteran testified that his symptoms started aboard ship on his way home from an overseas assignment.  He provided no other specifics.  He testified further that he used a CPAP device for three years.  There are no entries in the STRs related to sleep.  The Veteran denied any prior history of frequent trouble sleeping.  The examination report reflects that his nose, throat, and lungs were assessed as normal.  (05/23/2010 VBMS-STR-Medical Photocopy, p. 6-8)  VA outpatient records note that the Veteran uses a CPAP machine, but they do not note a diagnosis of obstructive sleep apnea or other sleep disorder.  In September 2012, the Veteran's physician noted he should undergo a sleep study but it never happened.  (11/29/2016 LCMD-CAPRI, 1st Entry, p. 21)  A sleep disorder is not listed in his Problem List.  Instead, the Veteran's sleep disturbance symptoms are noted as part of his mental health symptoms.

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Board finds no evidence that a currently diagnosed sleep disorder existed at the time the Veteran filed his claim or at any time afterwards.  Thus, the first requirement of service connection, a diagnosed disorder, is not present.  Hence, there is no factual basis for allowance of service connection.  38 C.F.R. § 3.303.

High Cholesterol.

As concerns the Veteran's claim for high cholesterol, the Veteran is currently being treated for high cholesterol.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  High cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Id., at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Again, the Court Of Appeals For Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992).  Service connection can only be granted for a disability resulting from disease or injury. See 38 U.S.C.A. § 1110. High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted. As such, service connection for high cholesterol is not warranted.

PTSD.

In addition to the general requirements for service connection set forth earlier in this decision, there are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS-5 (DSM-5).

Neither the Veteran's written submissions nor his hearing testimony included a specific stressor that may have caused PTSD.  He testified that something happened to his ears; that he did not know if he had the disorder; and, that his doctor put something in his records about it.  The Veteran's wife testified that he had bad dreams, and that he thrashed in his sleep.
 
The Veteran's overseas tour was served in Germany.  He denied any history of trouble sleeping; frequent or terrifying nightmares; depression; or, excessive worry at separation.  His psychiatric area was assessed as normal.  (05/23/2010 VBMS-STR-Medical Photocopy, p. 6-8)  VA outpatient records note negative PTSD screens in September 2008, April 2010, August 2013, and July 2014.  The noted assessments include dysthymia and depression.  They also note that evaluations for PTSD and cognitive impairment be considered.  One mental health outpatient entry notes the Veteran's report that one of his crazy dreams involved his brother trying to get him to drink alcohol.  He also reported a history of depressed mood for approximately 4 to 5 years.  (05/03/2010 VBMS-Medical Treatment-Government Facility, p. 17, 22; 12/02/2013 CAPRI, 2nd Entry, p. 29, 49, 71, 117; 05/11/2015 CAPRI, p. 7)

The AOJ entered a Formal Finding in April 2011 that there was insufficient stressor information, as the Veteran only listed symptoms of poor sleep and back pain on the provided Stressor Statement Forms, etc.  (04/29/2010 VBMS-VA Form 21-0781a; 04/08/2011 VBMS-Notification)

In light of the above, the Board finds that the preponderance of the evidence is against a finding of a diagnosis of PTSD or of a stressor.  Hence, the Board is constrained to deny the claim.  38 C.F.R. §§ 3.303, 3.304(f).
Non-Service-Connected Pension

Applicable Law and Regulation

Non-service-connected pension benefits are payable to a Veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to non-service-connected disabilities that are the not the result of his own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  If a Veteran's combined disability is less than 100 percent, he must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).

Discussion

As noted in the Introduction, the period of the Veteran's active service was October 1955 to October 1957.  The Korean War period ended on January 31, 1955, and the Vietnam War period started in 1964.  By definition, his service occurred during peacetime.  38 C.F.R. § 3.2(e), (f).  The undersigned asked the Veteran and his wife if there was any dispute as to his dates of service, and both applied in the negative.  Hence, the Veteran is not eligible for a non-service-connected pension, regardless of his state of disability or income.

In reaching this decision on all of the Veteran's claims, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to service connection for enlarged prostate is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bleeding ulcer is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for poor vision is denied.

Entitlement to service connection for acid reflux is denied.

Entitlement to service connection for low back disorder is denied.

Entitlement to service connection for sleep disturbance is denied.

Entitlement to service connection for PTSD is denied.


REMAND

As noted in the decision above, the Veteran's outpatient records note diagnoses of dysthymia and depression.  Other entries note that the Veteran's depression is either due to or aggravated by his bilateral hearing loss.  ((05/22/2012 VBMS-Medical Treatment-Government Facility)  Hence, the Board finds that additional assistance is triggered to assess the claim for an acquired mental disorder other than PTSD on a secondary basis.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

1.  The AOJ shall ensure that all related treatment records generated since the Statement of the Case (SOC) are obtained and added to the claims file.

2.  After the above is complete, send the claims file to an appropriate mental health professional and ask for an opinion on the following: Is there is at least a 50-percent probability that any currently diagnosed acquired mental disorder other than PTSD is due to the service-connected bilateral hearing loss?  If the answer is, No, is there is at least a 50-percent probability that the service-connected bilateral hearing loss chronically worsens any currently diagnosed acquired mental disorder other than PTSD?  If so, please provide a baseline of any aggravation in terms of a percentage.

A full explanation must be given for any opinion provided.  Advise the examiner that all lay statements of record must be considered in arriving at an opinion.

In the event the examiner advises that the requested opinion cannot be provided without an examination, the AOJ will arrange the examination.

3.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, provide him and his representative with a Supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


